*1877Order entered denying application with leave to renew upon submission of: proof of compliance with Rules of the Appellate Division, Fourth Department (22 NYCRR) § 1022.28; proof of successful completion of the Multistate Professional Responsibility Examination (see 22 NYCRR 520.9, 1022.28 [d] [1]); proof of payment of attorney registration fees that accrued during the period between the entry of the order removing him from the roll of attorneys and the filing of the application for reinstatement (see 22 NYCRR 1022.28 [d] [2] [iv]); and, a certified copy of the order removing him from the roll of attorneys in Colorado and any written decision issued therewith. Present— Smith, J.P., Centra, Fahey, Sconiers and Gorski, JJ. (Filed May 27, 2010.)